F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                         MAY 22 2001
                                TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

 ANDREI VLADIMIR
 FRANTSOUZOV,

          Petitioner,
 v.                                                    No. 00-9506
                                                (BIA File No. A72 451 760 )
 IMMIGRATION &
 NATURALIZATION SERVICE,

          Respondent.


                            ORDER AND JUDGMENT *


Before SEYMOUR, Circuit Judge, McWILLIAMS, Circuit Judge, and BELOT,
District Judge. **



      This is an immigration case. Andrei Vladimir Frantsouzov (“Petitioner”),

now a thirty-year old native and citizen of Russia, entered the United States on or

about February 17, 1991 pursuant to a valid non-immigrant visitor’s visa. He


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         Honorable Monti L. Belot, District Judge, United States District Court
for the District of Kansas, sitting by designation.
was authorized to remain in the United Stated until August 6, 1992. On about

May 18, 1992, prior to the expiration date on his visa, Petitioner submitted an

application for asylum with the Houston Asylum Office of the Immigration and

Naturalization Service (“INS”). 1 Following an interview concerning his

application for asylum, he was sent a notice of intent to deny, and he replied to

that notice by submitting additional documents. The application for asylum was

later referred to the Immigration Court through the issuance of an Order to Show

Cause, dated October 9, 1992. The show cause order alleged that Petitioner was

deportable because he had remained in the United States longer than authorized.

Appearing pro se before Immigration Judge G. McKenzie Rast in Denver,

Colorado on January 6, 1993, Petitioner admitted the allegations in the show

cause order and conceded his deportability, but, at the same time, asked

permission to renew his application for asylum. 2

      A hearing on the merits of Petitioner’s application was conducted before

Judge Rast on August 20, 1993. At that hearing the Judge accepted into evidence

various documents, and heard testimony from the Petitioner and two supporting

witnesses. At the conclusion of that hearing Judge Rast denied Petitioner’s

      1
        At the time Petitioner submitted an application for asylum he was not
represented by legal counsel.
      2
         Under the regulations promulgated by the Attorney General, applications
for asylum are treated as simultaneous applications for withholding of
deportation. See 8 C.F.R. §208.3(b).

                                        -2-
application for asylum, and granted him the privilege of voluntary departure until

September 20, 1993. At this juncture, Petitioner retained legal counsel and a

timely Notice of Appeal was filed on August 27, 1993, with the Board of

Immigration Appeals (“Board”).

      Six and one-half years later, on February 15, 2000, the Board filed its

decision and order wherein it affirmed the decision of the Immigration Judge,

adopted his findings and conclusions “as our own” and dismissed the appeal. On

March 7, 2000, Petitioner filed in this Court a Petition for Review of the Board’s

dismissal of his appeal from the decision of the Immigration Judge. Subsequent

thereto, Petitioner submitted to the Board a motion to reopen his case, the motion

being supported by three hundred and fifty pages of supplemental documentation

concerning events occurring during the six and one-half years his appeal was

pending before the Board. That motion is pending before the Board.

      As above indicated, Petitioner conceded his deportability, since he had

overstayed his visa’s expiration date, and at the hearing before the Immigration

Judge on August 20, 1993, the only issue was Petitioner’s right to asylum status.

As concerns the asylum aspect of this case, in Sadeghi v. Immigration &

Naturalization Service, 40 F.3d 1139, 1142 (10th Cir. 1994), we spoke as

follows:

            The granting of asylum under 8 U.S.C. §1158(a) is a
            two-step process. First, the alien must prove statutory

                                        -3-
            eligibility for asylum by establishing that he or she is a
            refugee. Second, if the alien establishes refugee status,
            the Attorney General then applies her discretion to grant
            or deny asylum. Kapcia v. INS, 944 F.2d 702, 706, 708
            (10th Cir. 1991). We are only concerned with the first
            step in this appeal.

                   “To establish refugee status, the alien must prove
            either past ‘persecution or a well-founded fear of
            persecution on account of race, religion, nationality,
            membership in a particular social group, or political
            opinion.’” Id. at 706 (quoting 8 U.S.C. §1101(a)(42)).
            The “well-founded fear of persecution” standard, with
            which we are concerned in this appeal, involves both a
            subjective “fear” component, and an objective “well-
            founded” component. The subjective component
            requires that the alien’s fear be genuine. However, this
            component is not relevant until the alien proves the
            objective component. Id.

                   The alien has the burden of proving the objective
            component through credible, direct, and specific
            evidence of facts that would support a reasonable fear
            that he faces persecution Id. at 707, 708. We review
            the Board’s findings to determine whether reasonable,
            substantial and probative evidence supports them and
            may reverse only if petitioner presented evidence that
            compels the conclusion he has a well-founded fear of
            persecution based on a statutory factor. INS v. Elias-
            Zacarias, 502 U.S. 478 (1992). 3

      At the conclusion of the hearing before the Immigration Judge on August

20, 1993, the Judge in an oral decision held that Petitioner was deportable, which

had been conceded. After reviewing in some detail the evidentiary matter, the


      3
        To same effect, see Hadjimehdigholi v. Immigration and Naturalization
Service, 49 F.3d 642 (10th Cir. 1995).

                                        -4-
Judge then concluded, in effect, that Petitioner had failed to show that he had

been subjected to past persecution in Russia or that there was a well-founded fear

of future persecution in Russia should he be returned, which fear was

subjectively genuine and objectively reasonable. Accordingly, the Judge held

that the Petitioner had failed to show that he was a “refugee” and therefore was

ineligible for asylum or withholding of deportation.

      Petitioner’s evidence at the hearing showed that in March or April, 1990 he

took a brief trip to Germany. After returning to Russia from Germany he was

twice interrogated by the KGB. The first interview occurred shortly after he

returned from Germany and concerned his trip. That interview lasted for some

20-30 minutes. Apparently Petitioner had no particular information of interest to

the KGB concerning his trip, which, according to the Petitioner, seemed to irk

the KGB. In November 1990, after he had obtained his visa to come to the

United States he was again interviewed, for 20-30 minutes by the KGB, this time

concerning, inter alia, his forthcoming visit to the United States. Petitioner

testified that after he came to the United States, former agents of the KGB, the

KGB having been disbanded in the change in government in Russia, questioned

his mother, had searched her apartment, and generally inquired of her about his

plans, all in a threatening manner. Petitioner also indicated that some of his

correspondence between himself and his mother had not been delivered and that a


                                         -5-
phone call to his mother had been disconnected. One of Petitioner’s witnesses, a

student of Russian government, testified that after the KGB was disbanded some

of its former members, acting outside the law as “outlaws,” continue to harass

others, possibly hoping to extort money from them. As indicated, the

Immigration Judge concluded that such evidence did not show past persecution or

a subjectively genuine and objectively reasonable fear of future persecution

should Petitioner be returned to Russia.

      The Board, on appeal by the Petitioner from the Immigration Judge’s

decision, affirmed the Judge’s decision. Specifically, the Board concluded that

Petitioner “failed to demonstrate that he suffered past persecution or has a well-

founded fear of future persecution in Russia on account of his race, religion,

nationality, membership in a particular social group, or political opinion.”

      Our study of the record convinces us that the Board did not err in refusing

to overrule the Immigration Judge since the record and the applicable authorities

support his decision. 4 The Board is not required to discuss every piece of


      4
         Both parties agree that this Court has jurisdiction to hear Petitioner’s
Petition to Review the Board’s Decision and Order. In this regard, we recognize
that on September 30, 1996, the President signed into law the Illegal Immigration
Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”), Pub. L. 104-208,
110 Stat. 3009 (1996). The statute contains significant amendments to the
Immigration and Naturalization Act, including a provision repealing Immigration
and Naturalization Act §106 and replacing it with a new “permanent” judicial
review provision to be codified at 8 U.S.C. §1252, et seq. This “permanent”
                                                                       (continued...)

                                           -6-
evidence when it renders a decision. Hadjimehdigholi v. Immigration &

Naturalization Service, 49 F.3d 642, 648 n. 2 (10th Cir. 1995). We may reverse

the Board only if the Petitioner has presented evidence that “compels the

conclusion that he has a well-founded fear of persecution based on a stated

statutory factor.” Sadeghi, 40 F.3d at 1142. The Petitioner’s evidence in the

instant case did not compel either the Immigration Judge or the Board to find his

entitlement to asylum, or withholding of deportation.

      The Board’s Decision and Order is affirmed.

                                              ENTERED FOR THE COURT

                                              Robert H. McWilliams
                                              Senior Circuit Judge




      4
        (...continued)
judicial review Section does not apply to this case although IIRIRA’s “transition”
rules for judicial review do apply in cases such as this where the Board’s order
was issued on or after October 31, 1996, in administrative proceedings that were
commenced before April 1, 1997. See IIRIRA §§ 306(c)(1) and 308(a). As
indicated, the Board’s opinion was filed after October 1996 and the
administrative proceeding commenced when an Order to Show Cause issued on
October 9, 1992.

                                        -7-